                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

BEVERLY LECH,

       Plaintiff,

v.                                                                Case No: 8:19-cv-871-T-36AEP

NATIONAL GENERAL INSURANCE
COMPANY,

      Defendant.
___________________________________/

                                            ORDER

       This matter comes before the Court upon the parties’ Agreed Motion to Submit Case to

Mediation and Binding Arbitration (Doc. 12), filed on June 7, 2019. The parties request that the

Court order them to participate in mediation and arbitration pursuant to a Mediation-Arbitration

Agreement (the “Agreement”). The Agreement requires the parties to submit any controversy or

claims arising out of or relating to Plaintiff’s employment with Defendant or the termination of

that relationship to non-binding mediation before a third-party neutral and (if necessary) for final

and binding resolution before an arbitrator. The parties have agreed to submit to mediation and

arbitration in accordance with the Agreement. The Court, having considered the motion and being

fully advised in the premises, will grant the Agreed Motion to Submit Case to Mediation and

Binding Arbitration. Accordingly, it is hereby

       ORDERED:

       1.      The Agreed Motion to Submit Case to Mediation and Binding Arbitration (Doc.

12) is GRANTED.
        2.      Plaintiff, Beverly Lech, is compelled to mediate and arbitrate her claims against

Defendant, National General Insurance Company, pursuant to the parties’ Mediation-Arbitration

Agreement.

        3.      This case is STAYED pending the mediation and arbitration of Plaintiff’s claims

against Defendant.

        4.      The parties shall file a notice informing the Court that the mediation and arbitration

has been concluded, or that their dispute has otherwise been resolved, within ten days of either of

such events.

        5.      The Clerk is directed to terminate all pending motions and deadlines and

administratively close this file.

        DONE AND ORDERED in Tampa, Florida on June 11, 2019.




COPIES FURNISHED TO:

Counsel of Record




                                                -2-
